                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA            )
                                    )
           v.                       )   1:16CR79
                                    )
YENTL THOMAS DAVIDSON               )


                           MEMORANDUM ORDER

     Before the court is Defendant Yentl Thomas Davidson’s motion

for compassionate release.      (Doc. 35.)     The Government filed a

response opposing release.      (Doc. 36.)     For the reasons stated

below, the motion will be denied without prejudice to Davidson

exhausting his administrative remedies.

I.   FACTUAL BACKGROUND

     In 2014, Davidson pleaded guilty in the United States District

Court for the Western District of North Carolina to one count of

Possession with Intent to Distribute cocaine base in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(C). (Doc. 1-2.) He was sentenced

to 24 months of imprisonment and six years of supervised release.

(Id.) In March 2016, Davidson’s supervised release was transferred

to the Middle District of North Carolina.          (Doc. 1.)   In August

2017, this court revoked Davidson’s supervised release after he

tested positive on numerous occasions for a variety of controlled

substances.     (Doc. 10.)     He was sentenced to six months of

imprisonment and the court re-imposed 48 months of supervised

release.   (Id.)   In November 2019, Davidson’s supervised release




      Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 1 of 6
was revoked again.     After a hearing and presentation of evidence,

the court found that Davidson had willfully violated the terms of

his   supervised   release.      Specifically,    the   court    found    that

Davidson had tested positive for the use of controlled substances

multiple times and had been arrested on drug possession charges on

two different occasions.       (Doc. 32.)   The court sentenced Davidson

to 30 months of imprisonment on December 2, 2019, with no term of

supervised release to follow.       (Id.)

      Davidson filed his motion for compassionate release on July

7, 2020.   (Doc. 35.)      The Government filed a sealed response on

July 20.   (Doc. 36.)      Davidson argues that the facility where he

is incarcerated, FCI Butner Medium II, has had hundreds of positive

COVID-19 cases and is only getting worse.           (Doc. 35 at 1.)         He

also notes that both of his parents, his son’s mother, and her

parents, have all tested positive for COVID-19.           (Id.)     He seeks

compassionate release so that he can be with his family and help

support them.      (Id.)     The Government filed a response opposing

release,   arguing    that    Davidson   has   failed    to     exhaust   his

administrative remedies.       (Doc. 36 at 11.)

II.   ANALYSIS

      A.   Standard of Review and Administrative Exhaustion

       “Federal law has long authorized courts to reduce sentences

of federal prisoners facing extraordinary health conditions,” but

prior to the passage of the First Step Act of 2018, district courts

                                     2



       Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 2 of 6
could grant such reductions only upon a motion by the Director of

Bureau of Prisons (“BOP”) under 18 U.S.C. § 3582(c)(1).                     United

States v. Beck, 425 F. Supp. 3d 573, 577-78 (M.D.N.C. 2019).

However, Congress amended § 3582(c)(1) when it passed the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194.                    Pertinent here,

the First Step Act added a provision to § 3582(c)(1) that allows

a defendant to bring a motion for compassionate release directly

in a district court after either “the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s      facility,      whichever      is     earlier.”        18   U.S.C.

§ 3582(c)(1)(A).

     Once this exhaustion requirement is met, a defendant must

either (1) have “extraordinary and compelling reasons” for a

compassionate release, or (2) be at least 70 years old, have served

30 years in prison, and have the Director of BOP determine that

the defendant is not a danger to the public.                Id.     Additionally,

a court, in considering a reduction in sentence pursuant to §

3582(c)(1)(A), must consult the sentencing factors set forth in 18

U.S.C.    § 3553(a)and    may    grant       the    reduction   only   if   it   is

“consistent with [the] applicable policy statements” issued by the

United States Sentencing Commission.                Id.   This includes United

States Sentencing Guideline § 1B1.13.               Section 1B1.13 essentially

                                         3



         Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 3 of 6
reiterates       the     requirements           of    § 3582(c)(1)(A),         with    the

additional requirement that a defendant not be “a danger to the

safety    of   any     other     person    or    to   the   community.”         U.S.S.G.

§ 1B1.13(2);      see    also     Beck,    425       F.   Supp.    3d   at   578.      The

application notes to § 1B1.13 provide examples of extraordinary

and compelling reasons to grant a compassionate release, including

when an inmate is suffering from a debilitating medical condition

that has “substantially diminishe[d] the ability of the [inmate]

to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.”

U.S.S.G. § 1B1.13 application note 1(A)(ii).

       For over a year, the Sentencing Commission has lacked a quorum

and thus has not updated its policy statements on compassionate

release since the First Step Act was signed into law in December

2018. Beck, 425 F. Supp. 3d at 579 n.7. Thus, the current phrasing

of § 1B1.13 addresses scenarios in which the Director of BOP files

a motion for compassionate release, but not situations in which an

inmate files a similar motion under § 3582.                         As such, § 1B1.13

provides helpful guidance when considering a motion filed by an

inmate,    but    “it    does     not     constrain       the     Court’s    independent

assessment     of      whether    ‘extraordinary          and     compelling    reasons’

warrant a sentence reduction under § 3582(c)(1)(A)(i).”                             Id. at

579.      Therefore, when considering the merits of an inmate’s

§ 3582(c)(1)(A) motion for compassionate release, the court must

                                            4



         Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 4 of 6
consider the § 3553(a) factors but is not limited by the policy

statements outlined in § 1B1.13.

     The Government argues, and it is correct, that Davidson has

failed to exhaust his administrative remedies.        Davidson bears the

burden of proving that he has exhausted his remedies.                  United

States v. Morrison, No. 5:07-CR-00050-KDB-DSC, 2020 WL 4016253, at

*2 (W.D.N.C. July 16, 2020).        As the Government argues, he has

failed to initiate, much less exhaust, the administrative process

for compassionate release by making a Reduction in Sentence (“RIS”)

request with BOP.    (Doc. 36 at 11.)     This is not a mere procedural

hurdle.   The statute requires exhaustion in order to provide BOP

the opportunity to decide, in the first instance, whether to grant

the requested relief.    Thus, the court will deny Davidson’s motion

for compassionate release without prejudice to his exhausting his

administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).1

     To the extent that Defendant’s motion can be construed as

seeking this court to order home confinement, his request will be

denied.    “The BOP has exclusive authority to determine [the]

defendant's place of imprisonment, including home confinement, and

the BOP's placement decisions are not reviewable by any court.”

United States v. Gray, NO. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3



1 To state the obvious, Davidson cannot show that his release would
necessarily make him safer at the present time, as his family, whom he
wishes to help, has the virus. And once they have recovered, the need
to care for them should have abated.

                                    5



       Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 5 of 6
(E.D.N.C. Apr. 22, 2020) (internal quotation marks omitted).           As

a result, the court is without jurisdiction to order BOP to place

defendant on home confinement.      Id.    Furthermore, the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-

136, 134 Stat. 281 (2020), does not provide this court with

authority to order home confinement.           Gray, 2020 WL 1943476, at

*3.   Therefore, Defendant’s request for home confinement will be

denied.

III. CONCLUSION

      For the reasons stated,

      IT   IS   THEREFORE    ORDERED    that    Davidson’s    Motion   for

Compassionate Release (Doc. 35), is DENIED without prejudice to

his exhausting his administrative remedies.



                                             /s/   Thomas D. Schroeder
                                          United States District Judge

August 3, 2020




                                    6



       Case 1:16-cr-00079-TDS Document 37 Filed 08/03/20 Page 6 of 6
